—Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered February 22, 2001, convicting him of criminal possession of stolen property in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The County Court providently exercised its discretion in denying the defendant’s motion to withdraw his plea of guilty (see CPL 220.60; People v Dickerson, 163 AD2d 610 [1990]). The defendant’s claims of coercion and ineffectiveness of counsel, upon which the motion was based, are belied by the record (see People v Charles, 256 AD2d 472 [1998]).
*691The defendant has foreclosed appellate review of his claim that his statutory right to a speedy trial was violated (see CPL 30.30) by entering a plea of guilty (see People v Prescott, 66 NY2d 216, 219-220 [1985]; People v Kenrick, 233 AD2d 528 [1996]). Feuerstein, J.P., Goldstein, H. Miller and Rivera, JJ., concur.